241 S.W.3d 836 (2007)
Anthony V. DRUMMER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68131.
Missouri Court of Appeals, Western District.
December 26, 2007.
*837 Rebecca Lynn Kurz, Appellate Defender, Kansas City, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, MO, for Respondent.
Karen L. Kramer, Asst. Atty. Gen., Jefferson City, MO, joins on the briefs for Respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and JAMES WELSH, JJ.

Order
PER CURIAM.
Anthony Drummer appeals the denial of his Rule 24.035 motion without an evidentiary hearing.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).